Opinion of the Court
PER CuRIAm:
This seventeen-year-old accused was convicted of a number of offenses in violation of the Uniform Code of Military Justice, including assault with a dangerous weapon, wrongful appropriation of a motor vehicle, wilful disobedience, and disrespect to superior noncommissioned officers. He was sentenced to a dishonorable discharge, total forfeitures, and confinement at hard labor for one year. A board of review affirmed the findings of guilty but reduced the dishonorable discharge to a bad-conduct discharge.
The question on this appeal is whether because of his age the accused should have been proceeded against in the Federal district court as a juvenile delinquent, rather than tried by court-martial. We considered, and decided, *324the issue adversely to the accused in United States v Baker, 14 USCMA 311, 34 CMR 91. Accordingly, the decision of the board of review is affirmed.